       Case 4:19-cv-05820-HSG Document 22 Filed 05/29/20 Page 1 of 2



 1 STEPHEN M. HAYES (SBN 83583)
   TYLER R. AUSTIN (SBN 293977)
 2 HAYES SCOTT BONINO ELLINGSON
   GUSLANI SIMONSON & CLAUSE, LLP
 3 999 Skyway Road, Suite 310
   San Carlos, California 94070
 4 Telephone:     (650) 637-9100
   Facsimile:     (650) 637-8071
 5
   Attorneys for Defendant
 6 CITIZENS INSURANCE COMPANY OF AMERICA

 7

 8                           UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10 FLOORDESIGN, INC.                        CASE NO.: 4:19-cv-05820-HSG
11             Plaintiff,                   [PROPOSED] ORDER GRANTING
                                            PARTIES’ STIPULATION AND REQUEST
12        v.                                TO AMEND SCHEDULING ORDER
                                             (as modified)
13 CITIZENS INSURANCE COMPANY OF
   AMERICA, and DOES 1 through 10,           Date Action Filed:   August 14, 2019
14
             Defendants.                     Trial Date:          Not Yet Set
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1140411
     [PROPOSED] ORDER GRANTING STIPULATION AND REQUEST TO AMEND SCHEDULING ORDER –
                                 CASE NO.: 4:19-cv-05820-HSG
       Case 4:19-cv-05820-HSG Document 22 Filed 05/29/20 Page 2 of 2



 1         The Court, having reviewed the Parties’ Stipulation and Request To Amend Scheduling

 2 Order, hereby GRANTS the Parties’ stipulated request.

 3         Pursuant to the Parties’ stipulation:

 4         1.      The following scheduling order shall apply:

 5                 ADR Deadline:                   July 31, 2020

 6                 Close of fact discovery:        August 31, 2020

 7                 Dispositive motion hearing      November 13, 2020
                   deadline:                       November 12, 2020 at 2:00 p.m.
 8
                   Exchange opening expert         November 27, 2020
 9                 reports:
10                 Exchange rebuttal expert        December 10, 2020
                   reports:
11

12                 Close of expert discovery:      January 19, 2021

13                 Final pretrial conference:      February 9, 2021 at 3:30 p.m.

14                 5-Day jury trial:               March 1, 2021 at
                                                                 at 8:00
                                                                    8:30 am
                                                                         a.m.

15         2.      The Parties shall abide by all additional deadlines required by the Federal Rules of

16 Civil Procedure and the Civil Local Rules, except as provided herein.

17

18         PURSUANT TO STIPULATION, IT IS SO ORDERED.

19
                       5/29/2020
           Dated: ____________________
20                                                     DISTRICT JUDGE HAYWOOD S.
                                                       GILLIAM, JUNIOR
21                                                     UNITED STATES DISTRICT COURT FOR
22                                                     THE NORTHERN DISTRICT OF
                                                       CALIFORNIA
23

24

25

26

27

28
     1140411                                 1
     [PROPOSED] ORDER GRANTING STIPULATION AND REQUEST TO AMEND SCHEDULING ORDER –
                                 CASE NO.: 4:19-cv-05820-HSG
